Title: From George Washington to the Bishops of the Methodist Episcopal Church, 29 May 1789
From: Washington, George
To: Bishops of the Methodist Episcopal Church



Gentlemen.
[29 May] 1789

I return to you individually, and (through you) to your Society collectively in the United States my thanks for the demonstrations of affections, and the expressions of joy, offered in their behalf, on my late appointment. It shall still be my endeavor to manifest, by overt acts, the purity of my inclinations for promoting the happiness of mankind, as well as the sincerity of my desires to contribute whatever may be in my power towards the preservation of the civil and religious liberties of

the American People. In pursuing this line of conduct, I hope, by the assistance of divine providence, not altogether to disappoint the confidence which you have been pleased to repose in me.
It always affords me satisfaction, when I find a concurrence in sentiment and practice between all conscientious men in acknowledgements of homage to the great Governor of the Universe, and in professions of support to a just civil government. After mentioning that I trust the people of every denomination, who demean themselves as good citizens, will have occasion to be convinced that I shall always strive to prove a faithful and impartial Patron of genuine, vital religion: I must assure you in particular that I take in the kindest part the promise you make of presenting your prayers at the Throne of Grace for me, and that I likewise implore the divine benedictions on yourselves and your religious community.

G. Washington

